Title: To Thomas Jefferson from Horatio Gates Spafford, 18 June 1824
From: Spafford, Horatio Gates
To: Jefferson, Thomas


My good Friend—
Troy, N.Y.,
6 Mo. 18, 1824.
Thy Letter duly reached my family, & I have now the pleasure to acknowledge the receipt of it.I send the Gazetteer herewith. Permit me to ask, that, after thou hast done with it, it may belong to the Library of the College, to which thou art devoting thy time & talents. If I could afford it, I would prefer to send a Copy, from the Author. The best part of my education was received in Virginia.I am about to publish the School Book, of which I spoke some years’ since, & shall send thee a copy as soon as it can be ready.With great regard, thy friend,Horatio Gates Spafford.